Citation Nr: 1042127	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-02 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
cluster headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from a September 2001 to 
September 2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In this rating 
decision, the RO, inter alia, granted entitlement to service 
connection for cluster headaches with a non-compensable 
evaluation, effective September 4, 2005, the day following the 
Veteran's discharge.  In a February 2010 rating action, the RO 
increased this evaluation to 10 percent disabling, also effective 
September 4, 2005.  Because the maximum benefit was not granted, 
the issue of entitlement to a higher evaluation remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

Throughout the relevant period, the Veteran's cluster headaches 
have more closely approximated a disability picture consistent 
with very frequent debilitating and prolonged attacks productive 
of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a maximum schedular evaluation of 50 percent for 
cluster headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.124a, Diagnostic Code 8199-8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the claim on appeal, where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id.; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any 
prejudice; thus that burden has not been met in this case.  The 
record also shows that VA has obtained the Veteran's service 
treatment records and VA records, and obtained medical 
examinations as to the severity of his cluster headaches.  The 
examinations are thorough, and provide the information necessary 
to evaluate the Veteran's disability under the appropriate rating 
criteria.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.
Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
Part 4 (2010).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.   Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet.  App. 57, 60 (1993).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected cluster headaches are evaluated 
analogously under criteria in the rating schedule for evaluating 
the degree of disability resulting from migraine headaches.  38 
C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2010).  When a 
condition, such as cluster headaches with photophobia, is 
encountered that is not listed in the rating schedule, it is 
permissible to rate it under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  In this case, the criteria for evaluating migraine 
headaches is appropriate to rate the Veteran's cluster headaches 
because the symptomatology associated with it includes occasional 
headaches.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the criteria 
for a 10 percent rating are rated as non-compensably (zero 
percent) disabling.  Migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months are rated 10 percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring on an 
average of once per month over the last several months are rated 
as 30 percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability are rated as 50 percent disabling.  38 
C.F.R. § 4.124a.

Factual Background and Analysis

In furtherance of substantiating his claim, the Veteran was 
provided a VA neurologic examination in June 2006.  At this time, 
the Veteran reported a history of headaches that occurred without 
warning and which frequently awoke him from sleep.  He related 
that these headaches lasted for about 1/2 to 1 hour in duration and 
occurred around the left eye.  The Veteran described that during 
the headaches, he had tearing and rhinorrhea on the ipsilateral 
side.  He also described throbbing pain around his eye, temple 
and over to the ear.  There was no scotoma.  The Veteran reported 
that he noticed that his pupil was smaller in the left eye after 
each headache episode, and produced a picture showing such.  He 
had no nausea, vomiting, focal numbness or weakness with the 
headaches.  He did describe feeling like his left head tensed up, 
but had no neck or cervicogenic pain.  During these headaches the 
Veteran related that he could not tolerate lying still and had to 
get up and walk.  

The Veteran related that these headaches had lasted for a few 
months in 2003 then went away, but returned in 2005 and were not 
as bad as they previously were.  He related that about 3 weeks 
prior to the exam they had recurred again.  He offered his 
observation that the headaches recurred usually every June or 
July.  He described that his most recent headache episode began 
with headaches occurring about every other day.  He had a 
headache the night prior to the examination that woke him from a 
deep sleep.  This headache lasted about an hour.  He described 
the pain as extremely intense and at a level 15/10.  He had no 
confusion, inability to speak, nausea or vomiting with this 
headache.  He took naprosyn for this headache, which may or may 
not have helped.  He described having no "hangover effect" from 
these headaches and that he was able to go back to sleep with no 
residual problem until the next headache occurred.  Examination 
of the Veteran was unremarkable and the examiner assessed cluster 
headaches.  

Following this examination, the Veteran received a CT scan at the 
Dayton VA Medical Center (VAMC) in July 2006.  The treatment note 
associated therewith notes that the scan was normal and that the 
Veteran's history was consistent with cluster headaches.  He was 
prescribed medication for prevention thereof.  

In September 2006 the Veteran was seen in neurology at the Dayton 
VAMC.  The note associated with this visit documents that the 
Veteran offered a history of usually left-sided headaches that 
would wake him up at night, lasting from 1 to 1 1/2 hours in 
duration.  The Veteran reported having noticed a cluster of these 
headaches every summer, but that this summer he noticed that they 
had occurred every 3 days and lasted longer.  He described 
headaches that were usually sharp and stabbing in nature and 
associated with nasal congestion and tearing of the left eye and 
lasted for 6 to 8 weeks at a time.  With medication, the Veteran 
reported improvement of the headaches and noted that he had been 
free of headaches for the past 6 to 8 weeks.  Cluster headaches 
were assessed.  

In a December 2006 statement the Veteran related that he still 
had cluster headaches very often.  He related that he took 
medication when he had them and that he was "getting them more 
and more often."  He related that the cause of his headaches 
could not be determined and that "they just gave [him] pills."  
He expressed that he did not think that he would ever be ridden 
of the headaches and that he would be taking medication for the 
rest of his life.  

In September 2007 the Veteran was seen at the Richmond, OH VA 
Community Based Outpatient Clinic (COBC).  At this time, the 
Veteran reported that he had started to have cluster headaches 
again, with a frequency of about 4 to 5 per month, or 1 to 2 per 
week, sometimes in his sleep, as well as relief with medication.  

Of record is a primary care clinic record from the Richmond COBC 
dated in August 2008.  This record documents a history of cluster 
headaches with one episode every 3 months.

In October 2009 the Veteran was again seen at the Richmond COBC.  
At this time a history of "migraine" was noted, with 3 attacks 
per day, aborted by medication.  

In November 2009 the Veteran was once again afforded a VA 
examination.  At this time, he reported a history of continued 
headaches, described as very sharp and stabbing usually located 
on the left side of the face.  He related that the pain, when 
present, was most frequently severe (10/10) and lasted 3 hours at 
a time.  He stated that for the most part the headaches occurred 
every 2 to 3 months, and lasted 45 days at a time.  He related 
that the headaches were usually exacerbated with light and even 
loud noises.  He offered a history of his most recent headache in 
September 2009, where he had associated lightheadedness and 
nausea, but denied vomiting.  He stated that generally when the 
headaches occurred they were debilitating at their onset.  He 
stated that in a given year he would miss at least 30 days of 
work as a result of debilitating headaches.  The Veteran was then 
unemployed and had been so since February 2008, but was looking 
for gainful employment.  He related that his headaches did impact 
his home life, relating that he was difficult to live with as a 
result of the significant pain he experienced from these 
headaches.  He stated that for the most part he wanted to be left 
alone during these episodes.  The examiner continued the 
diagnosis of cluster headaches and noted that the headaches were 
recurrent and debilitating since his last VA examination.

4 days following the VA examination, the Veteran was seen at the 
Richmond COBC for a chief complaint of "migraine" headaches.  
It was noted that the Veteran's headaches were "much improved" 
to 3 times in the last month, from the previous history of 3 
headaches per day.  

The Board notes that manifestations of the Veteran's cluster 
headaches are not entirely consistent with the type of 
prostrating attacks typically resulting from migraine headaches.  
However, there is no specific diagnostic code in the rating 
schedule for cluster headaches, and, consequently, the Veteran's 
cluster headaches must rated by analogy.  The most closely 
analogous diagnostic code is the code applicable to migraine 
headaches, which provides for evaluation of headaches based upon 
their frequency and impact on employment.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

In this regard, the Board notes that throughout the course of his 
claim and appeal the Veteran has consistently described very 
frequent and severely painful headaches.  While such headaches 
are not the typical prostrating attacks resulting from migraines, 
they do appear to be severely debilitating.  The Board does 
recognize that the frequency of the Veteran's debilitating 
cluster headaches has waxed and waned over the relevant period, 
particularly with medication.  However, as the Board is rating 
this disability by analogy and the Veteran has described having 
such headaches of such frequency as several times per day to 
every 2 to3 months with duration of up to 45 days, the Board 
finds that the Veteran's cluster headaches present a disability 
picture that more closely approximates that of very frequent 
prolonged attacks.  Moreover, the Board notes that the Veteran 
has missed at least 30 days per year on average due to his 
debilitating cluster headaches.  This indicates significant, if 
not quite severe, economic inadaptability.  Accordingly, the 
Board finds that the maximum schedular evaluation of 50 percent 
is proper and the claim is granted.

As noted, a 50 percent rating is the maximum available under the 
applicable rating criteria.  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  While the 
Board has acknowledged some distinction in the type of headaches 
resulting from migraines and cluster headaches, the Board 
nevertheless believes that a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
cluster headaches with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  It is noted in this regard that the 
criteria specifically provide for consideration of the frequency 
of the Veteran's headaches and related economic inadaptability, 
which are the primary bases for the Board's allowance of a 50 
percent disability.  Accordingly, the criteria reasonably 
describe the severity of the Veteran's cluster headaches. 

In short, there is nothing in the record to indicate that the 
service-connected cluster headaches present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to the maximum 50 percent schedular evaluation for 
cluster headaches is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


